Case: 19-60498       Document: 00515449889         Page: 1     Date Filed: 06/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 19-60498                            June 11, 2020
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
ANGEL A. HEREDIA MONS,

                                                  Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A215 734 322


Before BARKSDALE, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Angel A. Heredia Mons, a native and citizen of Cuba, seeks review of the
Board of Immigration Appeals’ (BIA) decision upholding the immigration
judge’s (IJ) denial of his applications for asylum and withholding of removal.
Heredia asserts the IJ and BIA erred by: failing to conduct a cumulative-
effects analysis; finding he had not suffered past persecution on account of his
political opinion; and finding he did not have an objectively reasonable fear of


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-60498    Document: 00515449889     Page: 2   Date Filed: 06/11/2020


                                 No. 19-60498

future persecution. (Heredia does not contend the BIA erred in rejecting his
due-process claim; any such challenge is therefore abandoned. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003) (per curiam) (citation omitted).)
      In considering the BIA’s decision (and the IJ’s decision, to the extent it
influenced the BIA), our court reviews legal conclusions de novo and factual
findings for substantial evidence. Orellana-Monson v. Holder, 685 F.3d 511,
517–18 (5th Cir. 2012) (citations omitted). The determination an alien is
ineligible for asylum is a factual finding. Chen v. Gonzales, 470 F.3d 1131,
1134 (5th Cir. 2006) (citation omitted).
      On substantial-evidence review, such a factual finding will not be
disturbed “unless the court decides not only that the evidence supports a
contrary conclusion, but also that the evidence compels it”. Orellana-Monson,
685 F.3d at 518 (emphasis in original) (internal quotation marks and citation
omitted).   In that regard, “petitioner has the burden of showing that the
evidence is so compelling that no reasonable factfinder could reach a contrary
conclusion”. Id. (internal quotation marks and citation omitted).
      “Asylum is discretionary and may be granted to an alien who is unable
or unwilling to return to his home country because of persecution or a well-
founded fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion.”       Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005) (internal quotation marks and
citation omitted). The burden is on the applicant to demonstrate the requisite
past persecution or objectively reasonable fear of future persecution. Orellana-
Monson, 685 F.3d at 518 (citations omitted).
      In that regard, our court has identified persecution as “the infliction of
suffering or harm, under government sanction, upon persons who differ in a
way regarded as offensive[,] . . . in a manner condemned by civilized



                                       2
    Case: 19-60498     Document: 00515449889      Page: 3   Date Filed: 06/11/2020


                                   No. 19-60498

governments”. Abdel-Masieh v. INS, 73 F.3d 579, 583–84 (5th Cir. 1996)
(alteration and citation omitted). “The harm or suffering need not be physical,
but may take other forms, such as the deliberate imposition of severe economic
disadvantage or the deprivation of liberty, food, housing, employment or other
essentials of life.” Id. (citation omitted).
      Regarding Heredia’s cumulative-effects-analysis claim, he did not raise
this contention with the BIA in his appeal brief, a motion to reconsider, or
otherwise. Accordingly, he failed to exhaust his administrative remedies for
this claim, and we lack jurisdiction to consider it. See Omari v. Holder, 562
F.3d 314, 319–21 (5th Cir. 2009).
      Additionally, Heredia fails to establish the evidence compels concluding
he suffered past persecution or has an objectively reasonable fear of future
persecution. See Orellana-Monson, 685 F.3d at 518 (citation omitted). And,
“[b]ecause the level of proof required to establish eligibility for withholding of
removal is higher than that required for asylum, [Heredia’s] failure to establish
eligibility for asylum is dispositive of [his] claim[] for withholding of removal”.
Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006) (citation omitted).
      DISMISSED IN PART and DENIED IN PART.




                                          3